Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I drawn to a storage system in the reply filed on 11/30/20 is acknowledged. The examiner also acknowledges the amendments to claims 1-15, the cancellation of claims 16-20 (the invention of Group II drawn to a storage case), and the addition of new claims 21-25 drawn to the storage system in the above noted reply. Finally, the election of the species of Group 1 (Figs 1A-1G) is also acknowledged, as is applicant’s indication that all of the pending claims 1-15 and 21-25 read on the elected species of Group 1.
An action on the merits of claims 1-15 and 21-25 follows.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specification antecedents are required for every one of the features in .  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
“a storage system for electronic devices” (no storage system is mentioned in the specification text with a reference or references to any drawing such that what applicant intends by “storage system” can be determined by the examiner);
“a plurality of storage compartments” (again, no storage compartments are mentioned in the specification text with reference to a drawing or drawings, such that it is apparent what exactly the docks 30 and the drawings are labelled to show the same, however, it is not apparent that the claimed compartments correspond to these docks. Additionally, even if applicant intends for the claimed compartments to correspond to the docks, the description of the docks and the lack of detail showing the configuration of the docks in the drawings is insufficient to satisfy the requirements of the Statute for a written description in “full, clear, concise and exact terms”. For example, based on the specification teaching, the docks (such as the first and second ones 30A and 30B respectively, could simply be spaces on the body that applicant intends to hold the first peripheral device 14A and the cable device 14B on. This is because there is no description of the structural configuration of the disclosed docks. Nor do the drawings show the same. This is one reason it is unclear if compartments as claimed refers to the docks disclosed in the specification.);
at least some of the storage compartments are not accessible to a user when the case is secured to the electronic device” (conceptually the specification does not appear to discuss the accessibility or lack thereof of any storage compartments. What exactly does applicant consider to be a compartment that is “not accessible”? Perhaps more importantly, where can the answer be found in the specification?);
“wherein the storage compartments are accessible to a user when the case is not secured to the electronic device” (see immediately above);
“a first storage compartment is sized to receive a mouse” (as indicated above, there is no first storage compartment, much less one that is sized to receive a mouse in the subject application specification. For example, the specification describes a first dock that receives a first peripheral device that is a hub device 14A. Thus even if one were to assume that the claimed compartments corresponded to the disclosed docks, the numbering of the compartments and their content as claimed does not correspond with the specification teaching. This is 
“a first storage compartment is sized to receive a mouse and comprises an opening extending to a face portion” (no such opening extending to a face portion is described in the specification for elected Group 1. Nor is the feature shown in Figs 1);
“a second storage compartment is configured to receive a hub device that includes an interface port” (see above);
“the face portion of the body includes a first aperture extending to the second storage compartment to receive a cable for connection to the interface port of the hub device” (see above. Note also that per fig 1B aperture 38 appears to be in some end wall or end of the body 22, as opposed to being in a face portion of the body 22. You should not be able to see the apertures in the Fig 1B view given the noted claim limitations);
The features of claim 6 (see above);

“internal storage compartment” (see above regarding the lack of adequate written description for this feature of claim 9);
“a back portion that includes the internal storage compartment” see above regarding the lack of adequate written description for this feature of claim 10);
The features of claim 14 (see above for explanatory comment);
The features of claim 15 (the specification lacks adequate written description of exactly how the retention device secures the peripheral devices. For example the specification does not adequately describe 
The features of claims 21-25.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are rejected because the portions thereof discussed above cannot be adequately interpreted based on the lack of adequate written description of the same also discussed above.
structural features of the system that depend on the electronic device while only appearing to claim the electronic device functionally (such as in the independent claim preambles). For example, see the features in the last paragraph (the last six lines) of each independent claim. Whether or not compartments are accessible depends on the particular electronic device contemplated for use in the claimed system, and/or on how the case is attached to such a device. However, the electronic device itself is not expressly positively claimed, much less the specific way the claimed case might is attached to the electronic device. On the other hand, features that are not claimed cannot be relied upon in support of patentability. Therefore, the manner in which the claims are drafted, as indicated immediately above, raises the question whether the applicant intends to positively recite the electronic device or not.
See also the express further limitations on the electronic device in claims such as claim 11 that raise the same issue (the electronic device 
These issues also raise questions regarding the incompleteness of at least the independent claims. That is to say the claims are incomplete because they fail to claim essential elements (the electronic device and exactly how it is attached), that provide for the claimed functions, the failure amounting to a gap between the claimed elements. The claims are indefinite for this reason also.
For purposes of each prior art rejection below (and only for such purposes), the claims are interpreted as if the electronic device is not positively recited in any claim, in order for the claims to be given their broadest reasonable interpretation (regarding the specific issue discussed immediately above). On the other hand amendments are required to clarify the scope of the claims. Once more applicant cannot rely for patentability on a feature the applicant is not claiming.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saje (7,393,242), Ames (2007/0090007) or Akins (6,149,001) cited by applicant. The claims are only interpreted to the extent possible since they are indefinite as indicated above. Each reference discloses a storage system comprising a case that can be attached to some laptop cover. Note that neither the laptop nor the cover are required to be shown by any of the applied references (because none are claimed). Instead the laptop and laptop cover in each reference is only coincidental, but does show one manner in which the claimed case can be used with some laptop as functionally claimed. 
Depending on the laptop, the functional limitations in the last paragraph of each independent claim would be met. That is to say, for example, with laptops convertible into tablets (by swinging the bottom 
In another example, the case (in each reference) itself can be placed on the laptop screen such that in the normal closed position of the laptop, the compartments are between the laptop screen and the laptop bottom or base. In these instances also the closed position of the laptop would prevent access to the compartments in the system in each reference as best the claim limitation is understood.
In yet another example, an apparatus of the kind in Saje could be attached to the display side of the laptop screen with the compartments actually facing the display. While this is unlikely, since easy access to the compartments would be made difficult (and the display could be blocked), the point is that it can be done with the Saje case without any modification thereof under section 103 of the Statute, and therefore, the limitations at the end of each independent claim do not avoid the reference teaching.     
As indicated above, the references are only applied to the extent the claims are understood. Therefore it would have been obvious to provide the reference devices with any missing elements for the purpose of making the devices more convenient to use or more economical to produce. So for example, it would have been obvious for any of the noted reasons to use any of the claimed peripheral devices with the apparatus in each reference, such as by placing the peripheral in specific compartments as claimed.
Claim 1-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shink (5,348,347). In this case also, the reference discloses a storage system that can be organizer 10. The case can be flexible book 12. It can be secured to some electronic device such that compartments of the case are not accessible to a user when so secured, and it can be unsecured from the electronic device such that the compartments are accessible to a user in this (unsecured) state. As an .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB K ACKUN/Primary Examiner, Art Unit 3736